Title: From George Washington to John Hanson, 3 December 1781
From: Washington, George
To: Hanson, John


                        
                            Sir
                            Philadelphia 3d Decemr 1781
                        
                        I do myself the honor to acquaint your Excellency, that proposals have been made by the British Commissary of
                            prisoners, for the exchange of the residue of our Officers taken at Charlestown, for part of those lately taken at York in
                            Virginia. Before I enter upon this Business, I should wish to be informed whether Congress have any objections to the
                            exchange of Lieutenant Genl Earl Cornwallis. Altho’ the British have no Officer of equal rank in their possession, yet, as
                            we must procure the release of our three Brigadiers and several full Colonels by composition, it will, I presume be
                            expected and demanded that Lord Cornwallis shall be set against them.
                        I shall be glad of the determination of Congress upon this matter as soon as convenient. Mr Skinner is
                            waiting his instructions from me, which I cannot compleat before I am favored with an answer to this. I have the honor to
                            be with the highest Respect Your Excellency’s Most obt and hble servt
                        
                            Go: Washington

                        
                    